Darrell Hickman, Justice, concurring. This case vividly points out the lack of comprehensive, well thought out legislation concerning water rights in Arkansas — rights which affect us all, not just cities and farmers that irrigate. A piece-meal approach, which is what presently exists, permitting overlapping districts, failing to deal squarely with competing interests for water, can only add to the problem, not solve it. Water is one of Arkansas’s greatest natural resources, and we should not allow it to be wasted or destroyed because of a lack of foresight or the will to keep what we have.